Citation Nr: 1045220	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to July 28, 2004, for the 
award of service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In July 2010, a Board hearing was conducted by the undersigned 
Veterans Law Judge (VLJ) at the VA Central Office in Washington, 
DC.  A transcript of the hearing is associated with the claims 
folder. 

The Veteran also submitted to the Board additional evidence for 
consideration in connection with the claim on appeal in July 2010 
with a waiver of RO jurisdiction of such evidence.  Thus, the 
Board accepts this evidence for inclusion in the record on 
appeal.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for asthma, 
to include as secondary to in-service herbicide exposure, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's original claim for service connection for PTSD 
was received by the RO on July 28, 2004, more than one year 
following his discharge from service.

2. A RO rating decision dated in July 2005 denied the Veteran's 
claim for service connection for PTSD; the Veteran filed a notice 
of disagreement with the RO's determination.

3.  In an April 2007 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation, effective July 28, 2004.

4.  In July 2007 and July 2010, the Veteran submitted a photocopy 
of an earlier claim for entitlement to service connection for 
PTSD that was received and date-stamped by the RO on December 26, 
2002, but not included with the record at that time.

5.  Evidence of record does not contain any earlier formal or 
informal claim filed with the RO prior to December 26, 2002, and 
the Veteran has been treated for psychiatric symptomatology since 
service.


CONCLUSION OF LAW

The criteria for an effective date of December 26, 2002, but not 
earlier, for the award of service connection for PTSD are met.  
38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran filed his claim of service connection for PTSD in 
July 2004.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in August 2004, June 2005, and 
December 2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  In an April 
2007 rating decision, the RO granted entitlement to service 
connection and assigned a 50 percent rating for PTSD, effective 
July 28, 2004.  The Veteran appealed the assignment of the 
effective date for that benefit.  

As noted above, the Veteran's claim for an earlier effective date 
arises from his disagreement with the effective date assigned 
following the grant of service connection of PTSD.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel 
records as well as VA and private treatment records.  The Veteran 
submitted VA and private treatment records as well as written 
statements discussing his contentions.  

The Veteran was also provided an opportunity to set forth his 
contentions during a Central Office hearing before the 
undersigned in July 2010.  In Bryant v. Shinseki, --- Vet. App. -
---, No. 08-4080 (Jul. 1, 2010), the Court recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the undersigned discussed the Veteran's earlier 
effective date claim and the inception of his claim with the RO 
as well as discussed the verification and ramifications of the 
date-stamped December 2002 statement submitted by the Veteran.  
Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in 
the conduct of the hearing.  By contrast, the hearing focused on 
the elements necessary to substantiate the claim and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claim for benefits.  
As such, the Board finds that, consistent with Bryant, 
undersigned complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim based on 
the current record.

The Board notes that evidence of record detailed the Veteran was 
awarded benefits from the Social Security Administration (SSA) 
effective from October 2007.  However, at no time during the 
appeal has the Veteran indicated to VA that there were SSA 
records that would be pertinent to his current claim.  As the 
issue of entitlement to an effective date prior to December 26, 
2002, is of primary concern in this case, and there is no 
indication that these records could provide information relevant 
to the matter on appeal, the Board finds that a remand to obtain 
such records is not necessary.  See Golz v. Shinseki, 590 F.3d 
1317, 1320 (Fed. Cir. 2010) (there is no duty to get SSA records 
when there is no evidence that they are relevant).   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
therefore finds that no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Indeed, as the Veteran expressly stated that the assignment of an 
effective date of December 26, 2002, would represent a full grant 
of his appeal, and as by virtue of this decision an effective 
date of December 26, 2002 for the grant of service connection for 
PTSD is found to be warranted, any defect in VA's duties to 
notify or assist would be essentially non-prejudicial.

Laws and Regulations

The effective date for an award of disability compensation based 
on an original claim for direct service connection, if the claim 
is received within one year after separation from service, shall 
be the day following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400 (2010).

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010).

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2010).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or a person acting as next friend of the claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155(a) (2010).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United 
States Court of Appeals for Veterans Claims (Court) has held that 
an informal claim must be (1) a communication in writing that (2) 
expresses an intent to apply for benefits, and (3) identifies the 
benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate original claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Factual Background and Analysis

The Veteran seeks an effective date earlier than July 28, 2004, 
for the grant of service connection and award of a 50 percent 
disability evaluation for PTSD.  He argues that he filed an 
earlier claim for service connection for PTSD in 2002.

Service treatment records detailed that the Veteran was treated 
for depression secondary to the sudden loss of his wife in 1985 
as well as nervous trouble related to recurrent high blood 
pressure associated with aggression. 

VA treatment records dated in July 2004 showed the Veteran's 
referral to the Washington DC VA Medical Center for a PTSD 
program as well as listed a diagnosis of PTSD. 

In a statement received on July 28, 2004, the Veteran applied for 
service connection for PTSD.  At that time, this document was the 
first indication that the Veteran was seeking service connection 
for PTSD.  In a July 2005 rating decision, the RO denied 
entitlement to service connection for PTSD.

Thereafter, in an April 2007 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent rating, 
effective July 28, 2004.  The Veteran submitted a timely notice 
of disagreement with the assigned effective date for that award.

In July 2007 and July 2010, the Veteran submitted a copy of a 
December 2002 statement (date-stamped as received by the RO on 
December 26, 2002) that contained a list of claimed disabilities 
for compensation, including numerous references to PTSD. 

In written statements of record as well as the July 2010 hearing, 
the Veteran and his representative contended that he is entitled 
to an effective date earlier than July 28, 2004, for the grant of 
entitlement to service connection for PTSD.  While the Veteran 
asserted in written statements that his initial claim for service 
connection for PTSD was filed in November 1999, during the 
hearing he conceded that he felt the effective date of his award 
should be in December 2002.  He also explained that he personally 
filed the December 2002 claim for service connection for PTSD 
with the RO, receiving a copy of the date-stamped document, which 
the undersigned found to be credible.  After receiving no 
response for an extended time period, the Veteran indicated that 
he contacted the RO again in July 2004 and was instructed to file 
the paperwork again.  

Considering the facts in this case in light of the above-noted 
legal criteria, the Board finds that an effective date of 
December 26, 2002, but no earlier, is warranted for the grant of 
service connection and award of a 50 percent disability 
evaluation for PTSD.

As an initial matter, the Board has determined the photocopied VA 
Form 21-4138 (Statement in Support of Claim) date-stamped as 
received at the RO on December 26, 2002, constitutes a valid 
claim for entitlement to service connection for PTSD.  This 
conclusion is further supported by the Veteran's plausible 
explanation of the inception of his claim for service connection 
for PTSD during the July 2010 hearing.  The undersigned also 
found the appellant's personal testimony to genuine, credible, 
and consistent with the evidence of record.  See Caluza v. Brown, 
7 Vet. App. 498 (1995) (VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness); Jones v. Derwinski, 1 Vet. App. 210, 
217 (1991) (finding that "the assessment of the credibility of 
the veteran's sworn testimony is a function for the BVA in the 
first instance").  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the record shows that the 
first claim for service connection for PTSD was received by the 
RO on December 26, 2002. 

Moreover, the claims file does not reflect that any communication 
filed prior to that date that can be construed as a formal or 
informal claim for this specific benefit.  Medical evidence of 
record as well as the Veteran's statements indicate that his PTSD 
disability arose years before his initial claim for entitlement 
to service connection was received in December 2002.  

In this case, the date of entitlement precedes the date of the 
claim.  Thus, the date of claim as the later date is the 
controlling date for the effective date assigned under the 
factual circumstances in this matter.  38 U.S.C.A. § 5110(a) 
(effective date of original claim shall not be earlier than the 
date of receipt of application therefor).  Further, the Court has 
acknowledged that the effective date based on an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a casual connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 
382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the 
facts in this case, an effective date earlier than December 26, 
2002, is legally precluded.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  The Veteran's assertion that an earlier 
effective date is warranted for service connection for PTSD in 
1999 is legally unsupported.  Thus, the Board also finds that 
there is no basis for the assignment of an effective date earlier 
than December 26, 2002, for the grant of service connection and 
award of a 50 percent disability evaluation for PTSD. 

As such, an effective date of December 26, 2002, but no earlier, 
is granted for the award of service connection and the assignment 
of the 50 percent disability rating for PTSD.  The benefit of the 
doubt has been resolved in the Veteran's favor to this extent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date of December 26, 2002, but no earlier, for the 
grant of service connection and award of a 50 percent evaluation 
for PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


